Citation Nr: 0534099	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-30 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for major depression 
with post-traumatic stress disorder (PTSD) features, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969, 
and from January 1977 to December 1996.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, MT.

Service connection is also in effect for status post partial 
medial meniscectomy, right knee, rated as 10 percent 
disabling [with a 100 percent rating under 38 C.F.R. § 4.30 
for a period in early 1998); bilateral cataract extractions 
with intraocular lens implant, rated as 30 percent disabling; 
degenerative changes of the lumbar spine, rated as 10 percent 
disabling; degenerative joint disease, left knee, rated as 10 
percent disabling; and benign prostatic hypertrophy, scar of 
the left shoulder from excision of angiolipoma, residuals of 
excision of a colon polyp, and degenerative joint disease of 
the right hip, each evaluated as noncompensably disabling.  A 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU) (and entitlement to 
certain educational benefits) has been in effect since July 
28, 2000.

During the course of the current appeal, the veteran 
specifically withdrew, in writing, his pending claim for 
entitlement to service connection for alcohol abuse secondary 
to service-connected psychiatric disability.

The veteran and his spouse provided testimony before a 
Veterans Law Judge in June 2005; a transcript is of record. 


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  The veteran's major depression with PTSD alone results in 
total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for major 
depression with PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.3, 
4.7, 4.130, Diagnostic Codes 9434-9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran and those acting on his 
behalf have been apprised thereof throughout, and in their 
communications, they have indicated an understanding of what 
is required and who is responsible for obtaining what 
evidence.  With regard to the appellate issue, the Board 
finds that adequate safeguards have been implemented as to 
protect the veteran's due process rights and that to proceed 
with a decision in this issue at the present time, 
particularly given the nature of the decision herein, does 
not, in any way, work to prejudice the veteran or his 
entitlements.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Diagnostic Code 9434 provides that a 50 percent rating is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2004), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

In general, a layperson is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); and Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
however, a lay statement may be made which relays the visible 
symptoms of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v, Derwinski, 1 
Vet. App. 466, 469 (1991), after which a decision must be 
made as to the credibility thereof in the context of 
probative medical evidence, see Rowell v. Principi, 4 Vet. 
App. 9, 19 (1993).  In any event, the Board has the duty to 
assess the credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Extensive psychological and psychiatric evaluations are in 
the file for comparative purposes.  The veteran is himself a 
physician and his wife is a doctoral level consulting 
psychologist.  He had active service in the U.S. Navy from 
July 1967 to July 1969, and in the U.S. Air Force from 
January 1977 to December 1996.

The veteran's primary psychiatric diagnosis is major 
depressive disorder with elements of PTSD.  

Substantial recent VA and private clinical evaluations and 
treatment records are in the file.

Clinical records show that he was admitted to hospitalization 
in July 2000 after his wife and son had found him at home, in 
a severely intoxicated state, with a loaded gun and knives 
nearby.  It was noted that there had been no previous 
notations of suicide attempts because he felt this would rob 
his family of a pension.  Although his record showed a 
history of alcohol abuse and a tendency to be abusive during 
drinking episodes, the veteran was in moderate denial.  The 
diagnosis was major depression, in remission; Global 
Assessment of Functioning (GAF) at discharge was at 75.

A statement is of record from a licensed psychologist, Dr. 
JD, dated in December 2000, to the effect that the veteran 
not only had a long history of depression, but his exposure 
to certain stresses in service had also had an impact.  He 
had developed flashback symptoms, isolation, feeling of 
indecisiveness and anxiety which met the criteria for a PTSD 
diagnosis.  Dr. D felt that this was an element in his mental 
condition that further incapacitated him beyond the 
depression previously diagnosed.

A subsequent clarifying document was received from Dr. JD, 
dated in January 2001, to the effect that a clinical update 
of the veteran reflected his limited ability to work due to 
his depression and some indicators of PTSD.  He was then able 
to work 1-2 days a week at a maximum; any more than that, it 
was felt would overwhelm him and put him at risk for 
emotional regression.

A statement is of record from JSG, M.D., a psychiatrist who 
has cared for the veteran since August 2001.  The statement, 
dated in September 2002, summarized his symptoms, noted his 
increasing forgetfulness with regard to many matters, and in 
general, his deterioration.  Various medications had been 
instituted with some positive impact. 

On VA examination in November 2002, his symptoms included 
crying, lack of motivation and self-esteem, short-term memory 
loss, and flat affect.  Diagnosis was major depression, 
recurrent,  GAF was assessed at 58.  He had been sober for 2 
1/2 years and attended AA meetings regularly.

A statement is of record, dated in March 2003, from the 
veteran's wife who is a nurse, a licensed clinical 
professional counselor and professor, and has been in 
practice of psychotherapy for more than 20 years.  She 
basically endeavored to assess her husband's situation as she 
would someone with whom she was working in her professional 
capacity.  She indicated the depth of his problems in detail, 
and said that he had admitted to thinking of suicide every 1-
2 weeks.  She said that he was able to focus only for brief 
periods of time and had withdrawn from all positions of 
responsibility at all levels including at work and in the 
community.  Because of his social anxiety, he now avoided 
most contact and if confronted, would leave and become tense 
and mildly confrontational.  She agreed with the diagnoses of 
PTSD and major depression in partial remission along with 
alcohol abuse and dependence in remission.  She assessed a 
GAF of 43.
 
Extensive clinical notions and reports are in the file from 
JSG, M.D., noting the veteran's continued depressed mood and 
agitation, even when taking his medications regularly.

Extensive VA evaluations are also in the file, including one 
dated in February 2005.  It was noted that he had little 
desire to live, was anhedonic and severely depressed, with 
nothing giving him pleasure.  The veteran's GAF was 40-45.

The testimony provided at the June 2005 hearing is of record; 
the Board found it to be illuminating, comprehensive, 
credible and sadly persuasive.  

.
Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has deteriorated even 
with medications to control the depression and other 
symptoms.   

For years, the veteran was able to continue practicing 
medicine including in the military.  For awhile, he as able 
to work a couple of days a week, with minimal overall 
success.  It is clear that he is no longer able to do, or to 
even remotely participate in his community or even at home.  

And while he and his wife are not able to provide the only 
clinical evidence in his case, the fact that they are both 
trained medical professionals has been very helpful to the 
analytical processing of the data of record as relates to 
rating his disability.  In particular, his wife's candid 
professional and personal observations are entirely 
consistent with the more independent private and VA 
psychiatric evaluations of record.

He, his care-givers and pretty much anyone who is now around 
him, do not believe he can work.  The Board certainly finds 
that there is a reasonable basis for concurring.  And as has 
been noted, the RO has already granted a TDIU to include both 
mental as well as organic disabilities as a result of 
service.

However, the Board must particularly address the associated 
question in the schedular evaluation of his mental health 
problems of whether the psychiatric impairment is such that 
it alone renders him totally inadaptable from social and 
occupational standpoints.

The veteran's overall mental instability has now deteriorated 
to the point where he has such severe mood variations and 
associated disability that his GAF hovers in the 40's.  He 
has significant ongoing daily symptoms and suicidal ideation, 
is increasingly angry and irritable and clearly is unable to 
get along with others on even a modest level.  

The veteran has manifested long periods of anxiety leading to 
virtual isolation in the community and grave impact on his 
now diminished if not absent home life.  His social 
interactions are nil.  

Without the continuous admitted prodding by his wife, he 
would have virtually no contact even with his family, and he 
has few if any friends.  His marginalization has become 
virtually absolute.   

The Board finds that with resolution of all doubt in his 
favor, his symptoms more nearly than not fulfill the criteria 
for a 100 percent schedular evaluation for major depression 
with PTSD.






ORDER

Entitlement to a rating of 100 percent for major depression 
with PTSD is granted subject to the regulatory criteria 
relating to the payment of monetary awards.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


